Case: 17-50879      Document: 00514592746         Page: 1    Date Filed: 08/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-50879                   United States Court of Appeals

                                  Summary Calendar
                                                                            Fifth Circuit

                                                                          FILED
                                                                     August 9, 2018

UNITED STATES OF AMERICA,                                            Lyle W. Cayce
                                                                          Clerk
                                                 Plaintiff-Appellee

v.

ANDRE MORENO O’BRIEN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CR-142-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.

PER CURIAM: *

       Andre Moreno O’Brien was convicted of one count each of felon in
possession of a firearm, possession of an unregistered firearm, making a
firearm without approval, and possession of a firearm without a serial number.
He was sentenced to serve 100 months in prison and a three-year term of
supervised release. Now, he challenges the district court’s denial of his motion
to suppress, arguing that police did not have reasonable suspicion to stop him

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50879    Document: 00514592746     Page: 2   Date Filed: 08/09/2018


                                 No. 17-50879

because he did not bear a sufficient resemblance to the man for whom they
were looking.
      On an appeal from the denial of a suppression motion, the district court’s
factual findings are reviewed for clear error. United States v. Wise, 877 F.3d
209, 215 (5th Cir. 2017). A factual finding is clearly erroneous if review of the
record leaves the “definite and firm conviction that a mistake has been
committed.” Id. (internal quotation marks and citation omitted). The evidence
presented at a pre-trial hearing on a motion to suppress is viewed in the light
most favorable to the prevailing party and should be affirmed “if there is any
reasonable view of the evidence to support it.” United States v. Michelletti, 13
F.3d 838, 841 (5th Cir. 1994) (internal quotation marks and citation omitted).
Conclusions of law resulting from factual findings, however, including whether
reasonable suspicion existed for a stop, are reviewed de novo. United States v.
Inocencio, 40 F.3d 716, 721 (5th Cir. 1994).
      Our review of the record shows no clear error in the district court’s
factual determination that O’Brien bore a sufficient resemblance to the man
described by two women who reported disturbances in the area. See Wise, 877
F.3d at 215. Moreover, O’Brien has not shown error in the district court’s
ultimate finding that the officers had reasonable suspicion for the stop. The
district court found that the reports of the two callers—one reporting a verbal
altercation with a man and another reporting a man following her car in the
same area—created the reasonable suspicion that the man identified by the
callers was wandering about the area potentially seeking to commit a crime.
We agree. Accordingly, the judgment of the district court is AFFIRMED.




                                       2